Smith, P. J. (dissenting):
I do not agree that this case should be reversed for the admission of evidence as to the fact that the intestate, was ordinarily cautious in working around the mill.
The exhaustive discussion of Judge Vann in Zucker v. Whitridge (205 N. Y. 50) leaves little to be stated upon the condition of the law in this State. The competency of this class of evidence has not here been determined. In the Parsons case, referred to in the prevailing opinion, the court determined *52that specific instances of care could not he shown. In the Zucker case the court came to the conclusion that a habit of carefulness was not admissible where there were eye-witnesses to the accident. This conclusion was reached by reason of the inconvenience of presenting so many issues to a jury of which the adversary could have no notice. The relevancy of the evidence seems to be assumed. There are substantial authorities cited in the Zucker case holding that where there is no eye-witness to the accident which caused the death of plaintiff’s intestate such evidence is competent. It should at least, in my judgment, be held competent where the law places the burden upon the plaintiff of proving the want of contributory negligence in the deceased as a part of his case. That requirement is practically based upon a presumption of negligence which must be overcome before a plaintiff can recover. As against a party representing a deceased intestate, if that presumption be held and there are no eye-witnesses to the accident, it seems to me that common humanity should leave the court to permit the relevant testimony as to the general habit of the deceased in exercising care under similar circumstances. I, therefore, dissent.
Judgment and order reversed and new trial granted, with costs to appellant to abide event.